Exhibit 10(g)

 

HICKORYTECH CORPORATION

DIRECTORS’ STOCK OPTION PLAN

 


AMENDED AND RESTATED FEBRUARY 5, 2003


 

1.                                       Purpose of the Plan.  The purpose of
this HickoryTech Corporation Directors’ Stock Option Plan is to attract and
retain the best available individuals for service as Directors of the Company
and to provide additional incentive to the Outside Directors of the Company to
serve as Directors.

 

2.                                       Definitions.

 

(a)                                  “Board” shall mean the Board of Directors
of the Company.

 

(b)                                 “Common Stock” shall mean the Common Stock
of the Company.

 

(c)                                  “Company” shall mean HickoryTech
Corporation, a Minnesota corporation.

 

(d)                                 “Director” shall mean a member of the Board.

 

(e)                                  “Employee” shall mean any person, including
officers and Directors, employed by the Company or any parent or subsidiary of
the Company.

 

(f)                                    “Fair Market Value” shall have the
meaning set forth in Section 9.

 

(g)                                 “Free Cash Flow” shall mean HickoryTech’s
Earnings Before  Interest, Taxes, Depreciation and Amortization less Capital
Expenditures, Dividends, Mandatory Debt Principal Repayment, Interest and GAAP
Taxes.

 

(h)                                 “GAAP” shall mean generally accepted
accounting principles in the United States in effect from time to time.

 

(i)                                     “Option” shall mean a stock option
granted pursuant to the Plan.

 

(j)                                     “Optionee” shall mean an Outside
Director who receives an Option.

 

(k)                                  “Outside Director” shall mean a Director
who is not an Employee.

 

(l)                                     “Performance Criteria” shall mean, for a
given fiscal year, achievement of at least 50% of HickoryTech’s budgeted Free
Cash Flow objective.

 

--------------------------------------------------------------------------------


 

(m)                               “Plan” shall mean this Directors’ Stock Option
Plan.

 

(n)                                 “Shares” shall mean shares of the Common
Stock.

 

3.                                       Shares Subject to the Plan.  Subject to
Section 12, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is 300,000 shares of Common Stock.  If an Option should expire or
become unexercisable for any reason without having been exercised in full, the
unpurchased Shares that were subject thereto shall become available for future
grant under the Plan.

 

4.                                       Grants of Options under the Plan.  On
the date of the close of the audit following each of the fiscal years in which
the Company satisfies the Performance Criteria, each Outside Director shall
automatically receive an Option to purchase 5,000 Shares at the Fair Market
Value on the date of grant.  Each Option shall be for a term of ten years.

 

5.                                       Grant of Options under the Plan for new
Outside Directors.  New Outside Directors joining the Board will receive a
one-time grant of Options to purchase Shares at the Fair Market Value on the
date of the grant.  The date of the grant will be the date of their appointment
to the Board.  The grant amount will be equal to the number of Options granted
to other Outside Directors during the most recent issuance of Options under the
annual Directors’ Stock Option Plan.

 

6.                                       One-time Grant of Options for Outside
Directors.  Outside Directors will receive a one-time grant of Options to be
issued effective March 29, 2000.  This additional one-time grant will be based
on the Director’s number of years of service on the Board.  This one-time grant
would provide for 1,000 Options per year of service, with a maximum of 5,000
Options.  This would not affect any other issuance of Options under the
Directors’ Stock Option Plan.

 

7.                                       Powers of the Board.  Subject to the
provisions and restrictions of the Plan, the Board shall have the authority, in
its discretion:  (i) to determine the fair market value of the Common Stock;
(ii) to interpret the Plan; (iii) to authorize any person to execute on behalf
of the Company any instrument required to effectuate the grant of an Option
granted hereunder; and (iv) to make all other determinations deemed necessary or
advisable for the administration of the Plan.  All decisions, determinations and
interpretations of the Board shall be final and binding on all Optionees and any
other holders of any Options granted under the Plan.

 

8.                                       Effective Date of Plan.  The Plan shall
become effective upon its approval by the shareholders of the Company as
described in Section 17.

 

--------------------------------------------------------------------------------


 

9.                                       Fair Market Value.  The fair market
value of a Share shall be, in the event the Common Stock is traded on the Nasdaq
National Market System or listed on a stock exchange, the average closing sale
price on such system or exchange during the five trading days on which there was
actual trading ending on the trading day on which there was actual trading
immediately preceding the date of grant of the Option, as reported in The Wall
Street Journal.  In the event the Common Stock is not so traded or listed, the
Board shall determine fair market value.

 

10.                                 Exercise of Option.

 

(a)                                  Procedure for Exercise; Rights as a
Shareholder.  An Option shall be deemed to be exercised when written notice of
such exercise has been given to the Company by the person entitled to exercise
the Option and full payment for the Shares with respect to which the Option is
exercised has been received by the Company.  Until the issuance of the stock
certificate evidencing the Shares so purchased, the purchaser shall have no
right to vote or receive dividends or any other rights as a shareholder.  A
share certificate for the number of Shares purchased shall be issued to the
Optionee as soon as practicable after exercise of the Option.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the stock certificate is issued, except as provided in Section 12.

 

(b)                                 Death of Optionee.  Notwithstanding Section
10(a) in the event of the death of an Optionee, the Option may be exercised at
any time within six months following the date of death, by the Optionee’s estate
or by a person who acquired the right to exercise the Option by bequest or
inheritance.

 

11.                                 Non-Transferability of Options.  The Option
may not be sold, pledged, assigned, hypothecated, transferred or disposed of in
any manner other than by will or by the laws of descent or distribution and may
be exercised, during the lifetime of the Optionee, only by the Optionee.

 

12.                                 Adjustments Upon Changes in Capitalization,
Dissolution or Merger.  In the event that the number of outstanding shares of
Common Stock of the Company is changed by a stock dividend, stock split, reverse
stock split, combination, reclassification or similar change in the capital
structure of the Company without consideration, the number of Shares available
under this Plan and the number of Shares subject to outstanding Options and the
exercise price per share of such Options shall be proportionately adjusted. 
Such adjustment shall be made by the Board, whose determination in that respect
shall be conclusive.

 

13.                                 Amendment and Termination of the Plan.

 

(a)                                  Amendment and Termination.  The Board may
at any time amend, alter, suspend or discontinue the Plan, but no amendment,
alteration, suspension or discontinuance shall be made which would impair the
rights of any Optionee under any grant theretofore made, without his or her
consent.

 

--------------------------------------------------------------------------------


 

(b)                                 Effect of Amendment or Termination.  Any
such amendment or termination of the Plan shall not affect Options already
granted and such Options shall remain in full force and effect as if this Plan
had not been amended or terminated.

 

14.                                 Conditions Upon Issuance of Shares.  As a
condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by law.

 

15.                                 Reservation of Shares.  The Company, during
the term of this Plan, will at all times reserve and keep available such number
of the Shares available for issuance pursuant to this Plan as shall be
sufficient to satisfy the requirements of the Plan.

 

16.                                 Option Agreement.  Options may, but need
not, be evidenced by written Option Agreements in such form as the Board shall
approve.

 

17.                                 Shareholder Approval.  The Plan shall be
subject to approval by the shareholders of the Company.

 

--------------------------------------------------------------------------------